                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAKENZIE PAULY, et al.,                           Case No. 18-cv-05387-SI
                                   8                     Plaintiffs,
                                                                                           ORDER SCHEDULING MAY 21, 2021
                                   9              v.                                       CASE MANAGEMENT CONFERENCE
                                  10     STANFORD HEALTH CARE,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 31, 2018, plaintiffs Makenzie and Fazia Pauly, pro se, filed a complaint against

                                  14   defendant Stanford Health Care alleging ten causes of action 1 arising from defendant’s alleged

                                  15   failure to properly screen ten-year-old Makenzie Pauly after an exploratory laparoscopic surgery

                                  16   and appendectomy. Dkt. No. 1. On September 27, 2018, defendant filed a motion to dismiss. Dkt.

                                  17   No. 8. On April 19, 2019, the Court granted in part and denied in part defendant’s motion to dismiss

                                  18   and ruled accordingly:

                                  19                   First - Fifth Causes of Action (EMTALA – Fazia Pauly & Makenzie
                                                       Pauly)
                                  20                   --GRANTED with prejudice as to Fazia Pauly
                                                       --DENIED as to Makenzie Pauly
                                  21                   Sixth Cause of Action (Negligent Infliction of Emotional Distress –
                                                       Makenzie Pauly)
                                  22                   --GRANTED with prejudice
                                                       Seventh - Ninth Causes of Action (NIED and IIED – Fazia Pauly)
                                  23                   --GRANTED with prejudice
                                                       Tenth Cause of Action (Abuse of Process – Fazia Pauly &
                                  24

                                  25          1  The complaint asserted the following: 1st-5th causes of action for violation of Emergency
                                  26   Medical Treatment and Active Labor Act (“EMTALA”); 6 th cause of action for Negligent
                                       Infliction of Emotional Distress (“NIED”); 7th -9th cause of action for NIED and Intentional
                                  27   Infliction of Emotional Distress (“IIED”); and 10th cause of action for abuse of process. Dkt. No.
                                       1 at 9-26.
                                  28
                                   1                 Makenzie Pauly)
                                                     --GRANTED with prejudice as to Fazia Pauly
                                   2                 --GRANTED without prejudice as to Makenzie Pauly
                                   3   Dkt. No. 32 at 8. The Court ordered any amended complaint to be filed by May 3, 2019. Id. On

                                   4   March 10, 2020, the Ninth Circuit affirmed the Court’s Order Denying in Part and Granting in Part

                                   5   Defendant’s Motion to Dismiss. Dkt. No. 53.

                                   6          Since the Ninth Circuit’s order, plaintiffs have not filed an amended complaint and defendant

                                   7   has not filed any motion. Accordingly, the Court hereby orders the parties to attend a case

                                   8   management conference on May 21, 2021. The parties will submit a joint case management

                                   9   statement no later than May 14, 2021.

                                  10

                                  11
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 6, 2021

                                  14                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
